Citation Nr: 1422931	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and excluding alcohol abuse/dependence .

2.  Entitlement to service connection for alcohol abuse/dependence.


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to November 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The Board notes that the Veteran's psychiatric disorder was initially claimed as PTSD; however, in accordance, with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 and 9 (2009) the Board has broadened the issues on appeal, as has the originating agency.

The Board remanded the case in May 2010 for additional development.  The Board then also remanded a claim for service connection for right ear hearing loss.  Because the Veteran had submitted a notice of disagreement with the denial of service connection for right ear hearing loss, the Board remanded the claim for the RO to issue a statement of the case.  The RO did so in June 2010.  In the cover letter sent with the statement of the case, the Veteran was informed of the requirement that he submit a timely substantive appeal to perfect his appeal with respect to the hearing loss issue.  He did not do so and the issue has not been certified for appellate consideration.  Accordingly, it is not properly before the Board at this time.

The record in this case consists of the physical claims files as well as electronic records within Virtual VA.  
 
The issue of entitlement to service connection for alcohol abuse/dependence is addressed in the remand that follows the decision.  


FINDING OF FACT

The Veteran's psychiatric disability, currently diagnosed as anxiety disorder and depressive disorder, originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as anxiety disorder and depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order for a claim for service connection for posttraumatic stress disorder (PTSD) to be successful, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The record reflects treatment for multiple diagnosed psychiatric disorders.  These include PTSD, anxiety disorder, and depressive disorder.  The Veteran was afforded a VA examination in December 2011.  Based on a careful review of the record and examination of the Veteran, including administration of relevant diagnostic tests and clinical interview, the examiner concluded that the Veteran had some symptoms of PTSD related to service, particularly related to an incident in Marines water training in which he lost consciousness in the water when he was undergoing a swim test because he was forcibly prevented from leaving the water.  However, while the VA examiner found this event to meet criteria as a stressor potentially causative of PTSD, the Veteran did not have re-experiencing of the event, and hence did not meet criterion D for a diagnosis of PTSD.  However, the December 2011 VA examiner did find that the Veteran has an anxiety disorder and a depressive disorder.  The examiner further found that the weight of the evidence, including past medical findings as well as supporting lay and clinical evidence and psychiatric testing, favored a diagnosed anxiety disorder either developing in service or causally linked to in-service events.  The examiner also found the evidence at least in equipoise for a depressive disorder being causally related to service.  

The Board finds the findings and conclusions of the December 2011 VA examiner to be competent and persuasive.  The Board accordingly affords these findings and conclusions substantial weight.  Ultimately, the Board finds consistence between these medical findings and conclusions and the weight of the balance of competent and credible evidence of record.  Accordingly, the Board concludes that service connection is warranted for the Veteran's psychiatric disability, currently diagnosed as anxiety disorder and depressive disorder.  


ORDER

Service connection for psychiatric disability, currently diagnosed as anxiety disorder and depressive disorder, is granted. 


REMAND

Service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2013).  However, a veteran may be service connected for an alcohol abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

In light of the Board's award of service connection for anxiety disorder and depressive disorder, a VA examination with opinion is needed to determine whether the Veteran's alcohol abuse/dependence is related to the service-connected psychiatric disability.  While the December 2011 VA examiner endeavored to address the Veteran's alcohol abuse/dependence, he failed to provide the required opinion.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, afford the Veteran an examination by a psychiatrist or a psychologist to determine the etiology of his alcohol abuse/dependence.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the alcohol abuse/dependence was caused or permanently worsened by the service connected psychiatric disability.  The rationale for all opinions expressed must also be provided.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the issue remaining on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


